*287opinion1.
Littleton:
The Board is of the opinion from the evidence submitted in this proceeding that the stock in question was not transferred by the decendent in contemplation of death within the meaning of the statute. The evidence completely overcomes the prima facie correctness of the Commissioner’s determination that the gift was made in contemplation of death. Philip T. Starch, Executor, 3 B. T. A. 514.
The amount of $10,000 claimed as a deduction for the support of a dependent was allowed by the probate courts of Kansas and Missouri and was paid. This was a proper deduction in determining the value of the net estate subject to tax. James D. Bronson, et al., Trustees, 7 B. T. A. 127. The Commissioner asserted in his answer to the petition that he had erred in excluding from gross estate automobiles of the value of $500 and household furniture of the value of $1,900. The burden of proving these allegations was upon the Commissioner. No evidence was submitted by him in support thereof and we hold therefore that the gross estate should not be increased in these amounts.

Judgment will he entered on 15 days' notice, under Rule 50.